DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Banks et al. (US Patent No. 6,324,744).
Claim 1:
	Banks teaches a tool (40-52, 70, 72, 90, 92, 94) for assisting with maintenance of a sheave system having a belt (14), a support structure (20, 90), and a rotational component (10) 
Claim 3:
	Banks teaches that the first rod (70, 72) is substantially horizontal (figure 1, given a typical orientation of the engine) and at least a segment (50, 52) of the first bracket (40) disposed above the first rod is constructed and arranged to be in sliding contact with the first rod (figures 1-2A).
Claim 4:
	Banks teaches that the first bracket includes a hole (through 50, 52) for sliding receipt of the first rod (figures 1-2A).
Claims 5 and 7:
	Banks teaches that the first rod (70, 72) includes a threaded end portion (82) for threaded engagement to the support structure (via 20, 90) (figures 1-2A).
Claim 6:
	Banks teaches that the sheave system includes a threaded bolt (34) constructed and arranged to extend through a hole (figure 1) in a flange (30, 32) of the housing (figure 1) and into a bore (38) in the support structure for threaded engagement to the support structure 
Claim 8:
	Banks teaches that the first bracket (40) is detachably engaged (48) to the housing (at 46).
Claim 9:
	Banks teaches a first threaded fastener (48) for detachable engagement of the first bracket to the housing (figure 1).
Claim 10:
	Banks teaches that the housing includes a threaded bore (44) for threaded receipt of the first threaded fastener (48).
Claim 14:
	Banks teaches a method of utilizing a tool (40-52, 70, 72, 90, 92, 94) for assisting in the maintenance of a belt (14) to a sheave (12) of a sheave system (figure 1), the method comprising: engaging a rod (70, 72) of the tool to a support structure (20, 90, 60) of the sheave system (figures 1-2A and 6); suspending a rotational component (10) of the sheave system from the rod (figure 1); and sliding the rotational component (10) in an axial direction with respect to a rotational axis of the sheave (12) (figures 1-2A).



Claim 15:
	Banks teaches that the rod (70, 72) includes a threaded end portion (82) for threaded engagement into a threaded bore (80) in the support structure (60) used for mounting of a housing of the rotational component to the support structure (figures 1-2A).
Claim 18:
	Banks teaches sliding of the rotational component reveals the sheave (sliding along 70, 72 will change the reveal of the sheave with respect to the belt 14).

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben-Omrane et al. (US 2018/0019638).
Claim 1:
	Ben-Omrane teaches a tool  (100) for assisting with maintenance of a sheave system having a belt (para. [0122]), a support structure (para. [0119]), and a rotational component (para. [0143]-[0148]) including a housing (1a, 1b) detachably engaged to the support structure (at ears 23, 300) and a belt sheave (3, 31) mounted for rotation about an axis to the housing (figures 4-7), the tool comprising: a first rod (301) constructed and arranged to rigidly mount to the support structure (paras. [0184]-[0190]), wherein the first rod extends along a first centerline configured to be substantially parallel to the axis (figures 6 and 7); and a first bracket (103) constructed and arranged to be engaged to the housing and in sliding contact with the first rod (figure 6).


Claim 2:
	Ben-Omrane teaches a second rod (301) constructed and arranged to rigidly mount to the support structure (two shown in figure 6), wherein the second rod extends along a second centerline configured to be substantially parallel to the first centerline (figure 6); and a second bracket (103; two shown in figure 6) constructed and arranged to be engaged to the housing and in sliding contact with the second rod, wherein the first rod is circumferentially spaced from the second rod with respect to the axis (figure 6).
Claim 3:
	Ben-Omrane teaches that the first rod is substantially horizontal and at least a segment of the first bracket disposed above the first rod is constructed and arranged to be in sliding contact with the first rod (figure 6).
Claim 4:
	Ben-Omrane teaches that the first bracket (103) includes a hole (receiving 301) for sliding receipt of the first rod.
Claims 5 and 7:
	Ben-Omrane teaches that the first rod includes a threaded end portion for threaded engagement to the support structure (para. [0186]).
Claim 6:
	Ben-Omrane teaches that the sheave system includes a threaded bolt (301) constructed and arranged to extend through a hole in a flange (103) of the housing (1a, 1b) and into a bore (300) in the support structure for threaded engagement to the support structure (para. [0186]), 
Claim 8:
	Ben-Omrane teaches that the first bracket (103) is detachably engaged to the housing (1a, 1b).
Claim 9:
	Ben-Omrane teaches a first threaded fastener (301, para. [0186]) for detachable engagement of the first bracket (103) to the housing (1a, 1b).
Claim 10:
	Ben-Omrane teaches that the housing includes a threaded bore (300) for threaded receipt of the first threaded fastener (para. [0186]-[0189]).
Claim 11:
	Ben-Omrane teaches that the rotational component is an electric motor (paras. [0143]-[0148]).
Claim 12:
	Ben-Omrane teaches a tool (100) for assisting with maintenance of a sheave system having a belt (para. [0122]), a support structure (para. [0119]), a rotational component (para. [0143]-[0148]), a belt sheave (3, 31) mounted for rotation about an axis to the rotational component (figures 4-7), and at least first and second threaded fasteners (301, para. [0186]) adapted to thread into respective first and second threaded bores (300) in the support structure for securing the rotational component to the support structure (figures 4-7), the tool comprising: a first rod (301) constructed and arranged to thread into the first threaded bore 
Claim 13:
	Ben-Omrane teaches that the first and second rods slideably extend through respective holes (through 103) in a housing of the rotational component (figure 7).
Claim 14:
	Ben-Omrane teaches a method of utilizing a tool (100) for assisting in the maintenance of a belt (para. [0122]) to a sheave (3, 31) of a sheave system, the method comprising: engaging a rod (301) of the tool (100) to a support structure (para. [0119]) of the sheave system; suspending (at 23, 300) a rotational component (para. [0143]-[0148]) of the sheave system from the rod (301); and sliding the rotational component in an axial direction with respect to a rotational axis of the sheave (figure 6).
Claim 15:
	Ben-Omrane teaches that the rod includes a threaded end portion for threaded engagement into a threaded bore (300) in the support structure used for mounting of a housing of the rotational component to the support structure (para. [0186]-[0189]).

Claim 16:
	Ben-Omrane teaches removing a threaded fastener from a threaded bore in the support structure and from an opening in the housing; and inserting the rod through the opening (first rod and first fastener are removable and replacable).
Claim 17:
	Ben-Omrane teaches threading the rod into the threaded bore (para. [0186]-[0189]).
Claim 18:
	Ben-Omrane teaches sliding of the rotational component reveals the sheave (sliding of the tool 100 along the rods adjust the degree to which the sheave is revealed; figure 6-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726